EXHIBIT 10.9

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

BY AND BETWEEN

CONGRESS FINANCIAL CORPORATION (FLORIDA)

 

AND

 

DRUGMAX, INC., TOGETHER WITH ITS SUBSIDIARIES,

VALLEY DRUG COMPANY, VALLEY DRUG COMPANY SOUTH,

AND DISCOUNT Rx, INC.

 

        THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”)
is entered into effective as of the 31st day of March, 2004 (the “Effective
Date”), by and among DRUGMAX, INC., a Nevada corporation (“Borrower”), (together
with its subsidiaries, VALLEY DRUG COMPANY, an Ohio corporation, VALLEY DRUG
COMPANY SOUTH, a Louisiana corporation, and DISCOUNT Rx, Inc., a Louisiana
corporation, also the “Borrower”), and CONGRESS FINANCIAL CORPORATION (FLORIDA),
a Florida corporation (“Lender”).

 

W I T N E S S E T H :

 

        WHEREAS, Borrower and Lender heretofore entered into that certain Loan
and Security Agreement dated effective April 15, 2003 (the “Loan Agreement”)
pursuant to which Lender agreed to make loans and provide other financial
accommodations to Borrower; and

 

        WHEREAS, Borrower and Lender entered into that certain First Amendment
to Loan and Security Agreement dated effective August 19, 2003 (“First
Amendment”) pursuant to which certain changes were made to the Loan Agreement
including changes to the EBITDA financial covenant; and

 

        WHEREAS, Borrower and Lender have now agreed that certain additional
changes be made to the Loan Agreement including changes to the EBITDA financial
covenant, addition of a limitation on capital expenditures, a minimum
availability covenant and a modification to Eligible Accounts and Lender is
willing to agree to such changes, subject to the terms and conditions set forth
herein.

 

        NOW, THEREFORE, for and in consideration of the above premises, the
mutual covenants and agreements contained herein and other good and valuable
consideration, the receipt whereof is hereby acknowledged, Borrower and Lender
agree as follows:

 

        1. Definitions. All capitalized terms contained herein shall have the
meanings assigned to them in the Loan Agreement unless the context herein



--------------------------------------------------------------------------------

otherwise dictates or unless different meanings are specifically assigned to
such terms herein.

 

        2. Particular Amendments to Loan Agreement. The Loan Agreement is hereby
amended as follows:

 

                        (a) Change to Subsection 1.19. Subsection 1.19 of the
Loan Agreement is hereby amended to read in its entirety as follows:

 

1.19 “EBITDA” shall mean Borrower’s net income (loss) on a consolidated basis
for any accounting period (excluding to the extent included therein any
extraordinary and/or one time or unusual and non-recurring gains or any non-cash
losses), after deducting all charges which should be deducted before arriving at
the net income (loss) for such period, plus (i) the amount of the provision for
federal, state and local income tax for such period, plus (ii) the amount of
interest expense during such period for indebtedness for borrowed money, plus
(iii) the amount of the provision for depreciation and amortization for such
period determined in accordance with GAAP and, in the case of amounts described
in clauses (i), (ii) and (iii), only to the extent deducted in determining net
income for such period.

 

                        (b) Change to Subsection 1.20(b). Subsection 1.20(b) of
the Loan Agreement is hereby amended to read in its entirety as follows:

 

(b) such Accounts are (i) neither unpaid more than thirty (30) days after the
due date, nor more than sixty (60) days after the date of the original invoice
for them, provided however, that (ii) notwithstanding subsection (i) hereof (A)
the Accounts as specifically identified by Borrower as subject to net 30 day
terms, shall be considered Eligible Accounts so long as such Accounts are not
unpaid more than sixty (60) days after the due date nor more than ninety (90)
days after the date of the original invoice for them and otherwise meet the
criteria for Eligible Accounts set forth in this Subsection 1.20, and (B) as
specifically approved on a case by case basis by the Lender in the Lender’s sole
discretion, the Accounts subject to extended dating terms beyond 30 days but not
to exceed thirteen (13) months if in existence on the date hereof, or not to
exceed nine (9) months if created hereafter, shall be considered Eligible
Accounts so long as such Account is not unpaid for more than thirty (30) days
after the due date of the original invoice and which in the aggregate do not
exceed $1,000,000 at any time; provided Borrower specifically request approval
for each such Account in writing, in form and substance satisfactory to Lender,
including the specific terms, the reason for the extended terms (such as an
initial stocking order to a new customer or a new store opening of an existing
customer) and provides appropriate credit history

 

2



--------------------------------------------------------------------------------

and/or financial information on the Account as may be requested by the Lender.

 

                        (c) Change to Subsection 9.18. Subsection 9.18 of the
Loan Agreement is hereby amended to read in its entirety as follows:

 

9.18 EBITDA. Borrower shall not, for any period set forth below (each a “Test
Period”), permit its cumulative EBITDA to be less than the amount set forth
opposite such Test Period:

 

Test Period

   EBITDA

4/1/03 – 3/31/04

   $1,650,000

7/1/03 – 6/30/04

   $1,250,000

10/1/03 – 9/30/04

   $1,400,000

1/1/04 – 12/31/04

   $1,550,000

4/1/03 – 3/31/05

   $1,800,000

7/1/04 – 6/30/05

   $1,800,000

10/1/04 – 9/30/05

   $1,800,000

1/1/05 – 12/31/05

   $2,000,000

4/1/04 – 3/31/06 and thereafter

   $2,000,000

 

                        (d) New Subsection 9.23. A new subsection 9.23 shall be
added to the Loan Agreement to read in its entirety as follows:

 

9.23 Minimum Excess Availability. Borrower shall maintain minimum Excess
Availability in the amount set forth below at all times during the period
indicated:

 

Amount

   Period

(i) $100,000

   from May 1, 2004 to and including
May 7, 2004       

(ii) $200,000

   from May 8, 2004 to and including
May 14, 2004       

(iii) $300,000

   from May 15, 2004 to and including
May 21, 2004       

(iv) $400,000

   from May 22, 2004 to and including
May 28, 2004       

(v) $500,000

   from May 29, 2004 to and including
September 30, 2004       

(vi) $700,000

   from October 1, 2004 to and including December 31, 2004       

(vii) $900,000

   from January 1, 2005 to and including March 31, 2005       

(viii) $1,000,000

   from April 1, 2005 to and including April 15, 2006

 

3



--------------------------------------------------------------------------------

                        (e) New Subsection 9.24. A new subsection 9.24 shall be
added to the Loan Agreement to read in its entirety as follows:

 

9.24 Limitation on Capital Expenditures. Borrower shall not incur expenditures
for fixed or capital assets or improvements, or for replacements, substitutions
or additions thereto, which have a useful life of more than one (1) year,
including but not limited to, the direct or indirect acquisition of such assets
and obligations under capital leases incurred in respect of such fixed or
capital assets during such period which exceed $400,000 in the aggregate, in any
fiscal year, beginning on or after April 1, 2004, during the term of this
Agreement.

 

        3.   Amendment Fee. Borrower shall pay to Lender as an amendment fee the
amount of $25,000, which shall be payable upon execution of this Amendment by
the Borrower.

 

        4.   Validity of Documents. The Financing Agreements as hereby amended
are valid, in full force and of full legal effect, and are enforceable in
accordance with their terms. There are no known defenses, counterclaims,
offsets, demands or claims that Borrower has in connection with any of the Loans
or any of the Financing Agreements that in either such case could be asserted to
reduce or eliminate all or any part of Borrower’s obligations under the
Financing Agreements or that could be asserted to mitigate or excuse Borrower’s
defaults in payment or performance of the Obligations.

 

        4. Ratification. Borrower and Lender confirm, ratify and approve all of
the terms, covenants and conditions as are expressly amended in this Amendment.
Borrower further restates, ratifies and confirms as accurate all its respective
warranties and representations set forth in the Loan Agreement, as amended by
the First Amendment.

 

        6. No Novation. Except as modified or amended herein, no other term,
covenant or condition of the Loan Agreement, as amended by the First Amendment,
shall be considered modified or amended, and this Amendment shall not be
considered a novation.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Borrower have caused these presents to be duly
executed as of the day and year first written above.

 

BORROWER

 

DRUGMAX, INC.

 

By: /s/ Jugal K. Taneja                

Name: Jugal K. Taneja                

Title: Chairman & CEO              

 

VALLEY DRUG COMPANY

 

By: /s/ Ronald J. Patrick                

Name: Ronald J. Patrick                

Title: CFO                                      

 

VALLEY DRUG COMPANY SOUTH

 

By: /s/ William LaGamba                

Name: William LaGamba                

Title: CEO                                         

 

DISCOUNT Rx, INC.

 

By: /s/ William LaGamba                

Name: William LaGamba                

Title: CEO                                         

 

LENDER

 

CONGRESS FINANCIAL CORPORATION

(FLORIDA)

 

By: /s/ Pat Cloninger                        

Name: Pat Cloninger                        

Title: Vice President                        